UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 25, 2009 (February 19, 2009) INTERACTIVE INTELLIGENCE, INC. (Exact name of registrant as specified in its charter) 000-27385 (Commission File Number) Indiana (State or Other Jurisdiction of Incorporation) 35-1933097 (IRS Employer Identification No.) 7601 Interactive Way Indianapolis, IN 46278 (Address of principal executive offices, including zip code) (317) 872-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)Compensatory Arrangements of Named Executive Officers. 2009 Executive Compensation On February 19, 2009, the Compensation Committee of the Board of Directors of Interactive Intelligence, Inc. (the “Company”) approved annual compensation arrangements, for the year beginning January 1, 2009, for the Company’s Named Executive Officers, as defined in Item 402(a)(3) of Regulation S-K of the Securities and Exchange Act of 1934, as amended. The Company’s executive officers for fiscal 2009, each of whom will also be identified as a Named Executive Officer in the Company’s 2009 Proxy Statement, are as follows: Name Title/Position Donald E. Brown, M.D. Chairman of the Board, President and Chief Executive Officer (Principal Executive Officer) Stephen R. Head Chief Financial Officer, Vice President of Finance and Administration, Secretary and Treasurer (Principal Financial Officer) Gary R. Blough Executive Vice President of Worldwide Sales Pamela J. Hynes Vice President of Worldwide Customer Services Joseph A. Staples Senior Vice President of Worldwide Marketing The 2009 base salaries for each of the Named Executive Officers remain the same as in 2008. Bonus payouts under the 2009 compensation arrangements for each of the Named Executive Officers are targeted to be the same as the targeted bonus amounts in 2008, but may fluctuate based on actual results.For purposes of the 2009 compensation arrangements, "non-GAAP" means excluding stock option expense. Dr.
